Citation Nr: 1639897	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-06 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Basic eligibility for VA death benefits.


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The appellant seeks to establish entitlement to VA death benefits (specifically, dependency and indemnity compensation) based on her deceased husband's service.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2013 decision in which the RO determined that the appellant's deceased husband did not have the military service necessary to establish basic eligibility for VA death benefits.  In August 2013, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2014, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In November 2014, the Board remanded the claim on appeal to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.  After taking further action, the AOJ continued to deny the claim (as reflected in a September 2015 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

Around the time of the Board's remand in November 2014, the AOJ received a statement from the appellant wherein she requested that she be scheduled for a personal appearance.  However, in October 2015, she informed the AOJ (with her daughter's assistance) that she no longer wished to appear.

In November 2015, the Board again remanded the claim on appeal to the AOJ for further action, to include additional development of the evidence.  After accomplishing further action, the AOJ continued to deny the claim (as reflected in a June 2016 SSOC) and returned this matter to the Board for further appellate consideration.

As for the matter of representation, the Board notes that in November 2014, the AOJ received a statement from the appellant wherein she requested that a representative be appointed on her behalf.  In the November 2015 Remand, the Board directed the AOJ to provide the appellant a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) to enable her to appoint a representative, if she wished to do so.  The appellant was provided with a VA Form 21-22 in January 2016.  However, no completed form has since been received in favor of any recognized organization, and she has not otherwise indicated that has obtained representation.  As such, she continues to be recognized as proceeding pro se in this appeal.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management (VBMS) and Virtual VA claims processing systems..  

Also, this appeal has been advanced on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.
 
2.  The Department of the Army has failed to certify that the appellant had service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant's deceased spouse does not have status as a veteran for purposes of her claim for entitlement to death benefits, and she therefore does not meet the basic eligibility requirements for VA benefits.  38 U.S.C.A. §§ 101, 107 (West 2024); 38 C.F.R. §§ 3.1, 3.6, 3.10, 3.40, 3.41, 3.203 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2015)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  

With regard to claims which may turn on whether there was recognized guerrilla service or service in the Philippine Army during World War II, VA is obligated by the VCAA to inform the claimant of the information or evidence necessary to prove the element of veteran status.  Palor v. Nicholson, 21 Vet. App. 325, 331 (2007) ("Since veteran status is frequently a dispositive issue in claims filed by Philippine claimants, some tailoring of VCAA notice concerning proof of veteran status is necessary in most, if not all, cases.").

In connection with the claim on appeal, the appellant has been notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any fundamental due process owed the appellant.  To the extent that the appellant was not supplied with VCAA-compliant notice, on these facts. such omission was harmless.  As will be discussed in further detail below, the service department has certified that the decedent had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces during World War II-which finding is binding on the Board-and the claimant cannot establish entitlement to VA  benefits as a matter of law.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Palor, 21 Vet. App. at 332 (concluding that "because the appellant is currently ineligible for VA benefits as a matter of law based on the [the service department's] refusal to certify the appellant's service, he was not prejudiced by the section 5103(a) notice error"); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive); Smith v. Gober, 14 Vet. App. 227 (2000) (VCAA has no effect on appeal limited to interpretation of law) aff'd, 281 F.3d 1384 (Fed. Cir. 2002).  Further, in light of the service department's finding, no further assistance would aid in substantiating the appellant's claim.

II.  Analysis

In the instant case, the appellant seeks entitlement to death benefits, alleging that her husband's death was related to his service with the organized guerilla forces of the Government of the Commonwealth of the Philippines in the service of the United States Armed Forces.

The surviving spouse of a deceased veteran who died from a service-connected or compensable disability may be eligible for dependency and indemnity (DIC) benefits or other death benefits.  38 U.S.C.A §§ 1310  (West 2002).  In order to qualify for such benefits, "the party upon whose service the claimant predicates the claim . . . [must be] a 'veteran.'"  Cropper v. Brown, 6 Vet. App. 450, 452 (1994); see D'Amico v. West, 209 F.3d 1322, 1327 (Fed. Cir. 2000).  A veteran is defined as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101 (2) (West 2014); see 38 C.F.R. § 3.1 (d) (2015).  Service in the active military, naval, or air service includes service in the United States Armed Forces or, for certain purposes, service in the organized military forces or organized guerilla forces of the Government of the Commonwealth of the Philippines in the service of the U.S. Armed Forces.  See 38 U.S.C.A. §§ 101 (10), 101(21)(c), 101(24), 107 (West 2014); 38 C.F.R. § 3.40 (2015).

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown. Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service department certification is required, the service department's decision on the matter is conclusive and binding on VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 38 C.F.R. § 3.203 (c).  If the United States service department does not verify the claimed service, the applicant's only recourse lies within the relevant service department, not with VA.  Soria, supra.  Thus, in cases where verification of the claimed service is required, absent documentation or certification of such service by the relevant service department, a claimant would not be eligible for VA benefits based on such service.  Soria, supra; 38 C.F.R. § 3.203 .

Under 38 C.F.R. § 3.203 (a), VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of the Department of Veterans Affairs the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203 (a).

In support of her claim, the appellant submitted, inter alia, a certificate of Honorable Discharge from the Construction Corps of the Philippines (CCP).  The certificate reflects that her deceased husband was discharged from the CCP in January 1946, and that the certificate was awarded "as a testimonial of honest and faithful service to Concor and the Army of the United States."  The appellant also submitted an identification card from the Philippine Veterans Affairs Office identifying her as a "post World War II spouse."  She submitted additional documents pertaining to service postdating the World War II era.

Thus, in February 2015, the RO requested that the Department of the Army verify the appellant's husband's service complete an AGUZ Form 632 and furnish all extracts of Form 23 executed prior to and subsequent to June 30, 1946, including all available medical and clinical evidence.

In a response dated in August 2015, the Department of the Army stated that based on a review of the information provided and official information contained in Army records maintained by the National Personnel Records Center, it was unable to provide a positive service determination for the appellant's deceased husband.  It was noted that the Department of the Army was unable to locate a claim folder for the appellant's deceased husband and that none of the units of assignment listed on the VA Form 21-3101 are units in the rosters approved by the Guerilla Affairs Division.  It was further noted that several documents provided were dated post-Work War II era.  The Department of the Army acknowledged that the Certificate of Honorable Discharge was dated within the timeframe of World War II. but found that it was not enough verify service.  It was stated that "[w]ithout an AGO Form 23 and corresponding unit roster," the Department of the Army was unable to verify service.

In January 2016, in compliance with the terms of the Board's prior Remand, the RO contacted the Adjutant General with a request that a copy that a copy of the appellant's deceased husband's Form 23 processing affidavit be supplied to the RO.  In February 2016 the Chief of the Noncurrent Records Division with Office of The Adjutant General responded stating that an AGO Form 23 for the appellant's deceased husband was not of record.  The appellant was thereafter notified of the negative reply.

In consideration of the evidence of record, the Board concludes that the appellant is not eligible for death benefits as a matter of law because the evidence fails to establish that her deceased husband had the requisite qualifying military service.  Notably, none of the documents submitted by the appellant satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as they are not official documents of the appropriate service department.  As such, those documents may not be accepted by the Board as verification of service for the purpose of determining eligibility for VA benefits.  Further, all information submitted by the appellant has been referred to the Department of the Army for review and the Department of the Army has declined to certify the decedent's claimed service.  The Department of the Army clearly stated that without an AGO Form 23 and corresponding unit roster, the Department of the Army is unable to verify service.  The RO attempted to obtain an AGO Form 23 for the appellant's deceased husband, but an AGO Form 23 does not exist.  

Thus, although the appellant contends that her deceased spouse did indeed have the requisite service for her to be eligible for VA benefits, the lack of certification from the Department of the Army is binding on VA.  See Duro, supra; see also Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (if the service department does not verify the applicant's claimed service, the applicant's only recourse lies within the service department, not with VA).  Accordingly, because the Department of the Army failed to certify that the decedent had the requisite service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces, the appellant's deceased husband, on whose service she predicates her claim, has not achieved veteran status for purposes of establishing her eligibility for VA benefits.  The appellant's claim must therefore be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

As the appellant is not eligible for VA death benefits, the appeal is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


